Citation Nr: 0903693	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left leg/ankle 
swelling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea 
syndrome.

5.  Entitlement to service connection for chronic respiratory 
problems to include allergic rhinitis, pharyngitis, coughing, 
sinusitis, and wheezing.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for positive purified 
protein derivative (PPD) tuberculosis test), to include night 
sweats.

8.  Entitlement to service connection for fibromyalgia, to 
include fatigue.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
December 1981, January 2000 to December 2000, and from July 
2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2008.  A transcript of the 
hearing is associated with her claims folder.


FINDINGS OF FACT

1.  At her October 2008 hearing before the Board, the veteran 
withdrew her appeal concerning entitlement to service 
connection for left leg/ankle swelling.

2.  Hearing loss was not demonstrated in service, and a 
sensorineural hearing loss was not compensably disabling 
within one year of separation from service.

3.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

4.  There is no medical evidence of a causal link between the 
veteran's current sleep apnea and any incident of service.

5.  A chronic respiratory problem, to include allergic 
rhinitis, pharyngitis, coughing, sinusitis, and wheezing is 
not shown by competent medical evidence to have a nexus or 
relationship to active military service.

6.  Hypertension was not manifested during the veteran's 
service or to a compensable degree within one year of 
discharge from active military service.

7.  The appellant had a positive PPD test while on active 
duty in 2003; follow-up chest x-rays were normal, and there 
was no diagnosis of active tuberculosis recorded in the 
service medical records.

8.  A positive purified protein derivative test does not 
constitute evidence of past or present active tuberculosis; 
tuberculosis was not diagnosed during service or at any time 
thereafter; and there have been no residuals of the positive 
PPD test identified.

9.  The veteran does not have a diagnosis of fibromyalgia.

10.  There is no medical evidence of a causal link between 
the veteran's fatigue and any incident of service, and her 
fatigue has been linked to a diagnosed condition.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for left 
leg/ankle swelling has been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Hearing loss was not incurred in or aggravated in active 
military service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

4.  Sleep apnea syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

5.  Chronic respiratory problems to include allergic 
rhinitis, pharyngitis, coughing, sinusitis, and wheezing were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304.

6.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

7.  Neither tuberculosis nor residuals thereof, to include 
night sweats, were incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.371, 3.374 (2008).

8.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

9.  Chronic fatigue syndrome was not incurred in or 
aggravated by service, nor is such a disorder due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2008).

In April 2007, the veteran submitted a VA Form 9 perfecting 
her appeal as to the issues of entitlement to service 
connection for left leg/ankle swelling, as identified in the 
March 2007 statement of the case.

In an October 21, 2008 written statement, the appellant 
withdrew her appeal as to this issue.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.

II.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss and cardiovascular disease, to include hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, headaches, sleep disturbances, and symptoms 
involving the respiratory system.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

A.  Bilateral hearing loss and tinnitus

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records show multiple complaints of hearing 
loss and hazardous noise exposure, but none of the audio 
examinations show hearing loss for VA purposes.

Service medical records show an audiogram conducted in March 
2003 which showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
25
15
LEFT
10
0
20
25
20

A May 2003 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
15
LEFT
5
0
5
30
25

At her October 2008 Travel Board hearing, the veteran 
testified that she was a medical technician while in service 
and aerovac'd patients between different areas of the war 
zones and brought them back to Kuwait for them to be brought 
back to Germany and back to the United States.  The veteran 
stated that the aircraft were noisy and she was aboard 12 to 
16 hours a day.  She indicated that she did use earplugs and 
at one point ear muffs.  She has not yet been to a doctor who 
has told her she had hearing loss.  The veteran stated that 
she had failed her hearing test for the last 10 years of her 
military career and that she would be called back to retake 
the hearing test until she passed it in order to go back on 
flying status.  

The veteran testified that she noticed ringing in her ears 
after coming back from overseas.  She has not sought medical 
care or treatment for her tinnitus.

The veteran's service medical records do not show any 
complaints of tinnitus or a hearing loss disability in either 
ear as defined by 38 C.F.R. § 3.385.  There is also no 
evidence of hearing loss within the year after service as 
required for a presumption of service connection.

After considering the medical records in this case the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

In summary, the veteran's medical records do not show 
evidence of a hearing loss in service or currently as that 
term is defined by 38 C.F.R. § 3.385.  Under these criteria, 
a "disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Sleep apnea syndrome

Service medical records are silent for a diagnosis of sleep 
apnea.

At a February 2006 VA examination, the veteran reported 
daytime tiredness and somnolence which she had experienced 
during the last two years almost every day.  She could still 
complete all usual tasks, including all of her activities of 
daily living.  She was not currently employed for other 
reasons.  She took vitamins and had been prescribed Effexor 
to help her stay awake during the day and Klonopin to help 
her sleep during the night but used these medications 
infrequently secondary to undesirable side effects.  The 
veteran's husband reported that the veteran snored badly and 
intermittently stopped breathing during the night.  She 
snored for many years and has not had a sleep study.  The 
diagnoses included sleep apnea and daytime somnolence 
secondary to the sleep apnea.  

At a December 2007 VA general medical examination the veteran 
reported onset of sleep apnea in 2004.  It was noted that a 
sleep study was done in November 2007 and was awaiting the 
results.  She stated she did not feel rested in the morning 
and did not fall asleep during the day sometimes.  She missed 
no days of work in the last year due to the sleep apnea.  The 
diagnosis was sleep apnea.  

VA treatment records noted a sleep consultation was completed 
and the veteran was instructed to start CPAP in December 
2007.  

At her October 2008 hearing, the veteran testified that she 
did not have sleep apnea while on active duty in 2003.  She 
stated she started having trouble breathing due to the dust 
blowing in the desert.  She indicated the snoring started 
when she returned home in November.  She had a respiratory 
test at the naval hospital in Charleston and the Albuterol 
treatment opened up her airway passages.  The veteran did not 
recall having a snoring problem prior to going to the Gulf.  

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that it does not 
demonstrate the presence of sleep apnea syndrome, in service 
or during a period of active duty for training.

There is no medical evidence of sleep apnea while on active 
duty or active duty training and none of the reliable 
evidence of record relates sleep apnea which may now be 
present to any incident of service or to a period of active 
duty for training.

Absent competent medical evidence relating the veteran's 
current sleep apnea to active service, she is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sleep apnea.  As such, that doctrine 
is not applicable in the instant appeal, and her claim must 
be denied.  38 U.S.C.A. § 5107.

C.  Chronic respiratory problems to include allergic 
rhinitis, pharyngitis, coughing, sinusitis, and wheezing

Medical records show that the veteran was first treated for 
allergic rhinitis in 1974.  In September 1981, the veteran 
was treated for sinusitis while on active duty.  She also 
received treatment in 1995 and 2006.  She was treated for 
seasonal allergic rhinitis in 2003 and 2004 and for 
pharyngitis in 2003.  In 2004 she reported problems with 
coughing and wheezing.  

VA treatment records note a history of allergic rhinitis.  

Treatment records from Moncrief Army Community Hospital show 
a diagnosis of sinusitis in 2006 and treatment reports from 
Beaufort Naval Hospital show sinus congestion.  


At a December 2007 VA examination, the veteran reported that 
her respiratory rhinitis, sinusitis, and pharyngitis started 
in approximately 1990.  She described itchy, watery eyes, 
nasal congestion, sore throat, postnasal drip, sinus pain, 
and pressure.  It had worsened over time and now her symptoms 
were constant.  She took Zyrtec D, Flonase, and Singulair, 
which helped a little.  She has had to take antibiotics a 
couple of times in the past for her allergies developing into 
sinus infections.  She reported cough and wheezing onset in 
1990.  She took Albuterol and used that two times a week.  
She had no history of asthma and did not smoke.  She had one 
emergency room visit in the last year due to her breathing 
but no hospitalizations.  

After examination to include pulmonary function testing the 
diagnoses included sinusitis and mild obstructive and 
restrictive lung disease.

At her October 2008 hearing the veteran testified that she 
was on medication for her respiratory and sinus problems 
since her return from the Gulf.  She stated she was treated 
at the Naval hospital in Beaufort and then at the VA.  She 
indicated she also was treated at the emergency room at Fort 
Jackson and Beaufort hospital.  She also testified that she 
was sent to the naval hospital in Charleston to have a 
respiratory test.  It was not until they applied the 
Albuterol treatment that her airways were opened and she was 
kept on the Albuterol as well as another medication.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for chronic respiratory problems to 
include allergic rhinitis, pharyngitis, coughing, sinusitis, 
and wheezing.

Although the service medical records showed treatment for 
sinusitis in service in 1981, there was no evidence of a 
chronic disability shown in the records.  In addition, there 
is no medical evidence of allergic rhinitis, pharyngitis, 
coughing, or wheezing while on active duty service.  There is 
no competent evidence directly linking a respiratory disorder 
to service.  In light of the foregoing, the Board finds that 
the preponderance of the competent evidence of record is 
against entitlement to direct service connection for 
respiratory problems.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. 5107(b); Gilbert, 
supra.

D.  Hypertension

Service medical records are negative for treatment or 
diagnosis of hypertension.

At a February 2006 VA examination, the veteran's blood 
pressure readings were 138/84, 140/84, and 140/86.  There was 
no diagnosis of high blood pressure or indication of 
medication used to control high blood pressure.

VA treatment records dated in February 2006 note a history of 
elevated blood pressure.  

At a December 2007 VA examination, the veteran reported being 
diagnosed with hypertension in 2004.  She was taking 
hydrochlorothiazide and valsartan combination.  She reported 
being hospitalized one night for her hypertension.  She 
stated she self checked weekly and her blood pressure runs 
around 150/88.  The examination showed blood pressure 
readings of 150/80.  The diagnosis was hypertension.

At her October 2008 hearing, the veteran testified that while 
in service in Qatar she was grounded for seven days because 
of high blood pressure.  She was re-checked and was placed 
back on flying status.  It was the veteran's intent to 
produce this additional medical evidence from the physical 
and from the civilian hospital showing high blood pressure 
treatment.  

Service medical records are negative for a diagnosis of 
hypertension.  A February 2006 VA treatment records notes 
history of elevated blood pressure and the December 2007 VA 
examination diagnosed hypertension.  Presumptive service 
connection is not warranted because there is no evidence 
showing manifestations of hypertension within one year of 
discharge from active duty.  

As the record does not show hypertension until many years 
after service and includes no competent medical opinion 
relating current hypertension to service, the preponderance 
of the evidence is against the claim.  As such, the benefit 
of the doubt doctrine is not for application, and entitlement 
to service connection must be denied.  Gilbert.

E.  Positive PPD, to include night sweats

Service medical records show that the veteran was treated for 
a positive PPD test in 2003 with INH therapy.  There was no 
evidence that the veteran was diagnosed with active 
tuberculosis.  

At a December 2007 VA examination, it was noted that the 
veteran had a positive PPD test and INH treatment for nine 
months while in the service.  She also reported her thyroid 
levels were normal.  She had a work-up for the night sweats, 
which was normal, and her doctor was unsure of the cause of 
her night sweats.  She had already gone through menopause.  
She did not take any medications for the night sweats.  There 
were no functional limitations noted with the night sweats.  
There was a normal chest examination and chest x-ray.  The 
diagnosis noted night sweats of unknown etiology.

At her October 2008 hearing, the veteran's representative 
noted that additional testing was being conducted in order to 
see if the veteran currently has tuberculosis or any 
residuals and that this information would be provided at a 
later date.  The Board notes that no additional medical 
evidence was received concerning this issue.

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

Thus, the initial element that must be met for service 
connection to be granted on either a direct or presumptive 
basis is the showing that a current disability exists (i.e., 
that the appellant has been diagnosed with tuberculosis).  
Although the appellant alleges that she developed 
tuberculosis in service and that she currently suffers from 
residuals of tuberculosis, the Board finds that the objective 
medical evidence of record fails to show that the appellant 
has ever been diagnosed with active tuberculosis disease, 
either during service or subsequent to service.

In addition, the veteran alleges that night sweats are a 
residuals of her positive PPD test; however, the December 
2007 VA examiner did not link the veteran's reported night 
sweats to her positive PPD test and found that the etiology 
of the night sweats was unknown.

In this regard, the Board observes that the appellant's 
service medical records reveal that she had a positive PPD 
test in 2003.  The appellant bases her claim of entitlement 
to service connection for residuals of tuberculosis on this 
positive PPD test, essentially arguing that the positive test 
is akin to a diagnosis of active tuberculosis and asserts 
that night sweats are a residual affect.  However, the Board 
observes that a positive PPD test is not the same thing as a 
medical diagnosis of active tuberculosis; nor is it by itself 
considered a disability that can be service-connected.  
Rather, a PPD test result is considered to be a laboratory 
finding used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 
2003).  Thus, service connection cannot be granted based 
solely on a showing of a positive PPD skin test.

In terms of the issue of whether the appellant has ever 
actually been diagnosed with tuberculosis (presently or in 
the past), a review of the appellant's service and post-
service medical records reveal no specific diagnosis ever 
being made.  Chest x-rays taken of the appellant in December 
2007 showed no evidence of pulmonary tuberculosis.  The 
examiner indicated that the appellant had been started on INH 
prophylaxis in 2003 and that she was required to take the 
medication daily for nine months.  In addition, the VA 
examiner did not link any reported night sweats to residuals 
of the positive PPD test.

The Board finds the December 2007 VA examination report not 
only to be persuasive and credible, but uncontroverted.  
Viewing this report in conjunction with the other evidence of 
record leads the Board to the conclusion that while the 
appellant may have been exposed to tuberculosis in service, 
she has not developed tuberculosis as a result of this 
exposure nor does she presently suffer from residuals of 
tuberculosis.  

The Court has held that there can be no valid claim without 
proof of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the competent and persuasive medical evidence of record 
indicates that the appellant (1) does not presently have 
tuberculosis, (2) has never been diagnosed with tuberculosis 
and (3) does not suffer from residuals of tuberculosis, the 
first element needed to establish service connection in this 
case has not been met.  Absent such evidence, there is no 
basis for the granting of service connection for residuals of 
tuberculosis under any theory.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for residuals of tuberculosis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable.  
Gilbert.

F.  Fibromyalgia and fatigue

Service medical records show several complaints of joint 
pain, but there is no evidence of chronic joint pain or a 
diagnosis of fibromyalgia.  In addition, there was no 
evidence of a diagnosis of chronic fatigue while in service.  

At a February 2006 VA examination, the veteran reported 
daytime tiredness and somnolence which she had experienced 
during the last two years almost every day.  She had lumbar 
spine surgery two years ago and since that time had radiating 
pain down the lateral left leg into the lateral three toes of 
the left foot and frequently including numbness in these 
toes.  She also still had minimal back pain since the 
surgery.  She denied more widespread pain and denied diffuse 
muscle pain, diffuse joint pain and other criteria of 
fibromyalgia.  She had never had a diagnosis of fibromyalgia, 
and the examiner noted it was her husband who speculated that 
this was her diagnosis.  After examination, the veteran was 
diagnosed with daytime somnolence secondary to sleep apnea 
and no fibromyalgia.

At a December 2007 VA examination, the examiner noted that 
the veteran had no current diagnosis of fibromyalgia and she 
had back pain, which started in 1999.  She had no other 
muscle pain.  

At her October 2008 hearing, the veteran's representative 
indicated that further medical evidence concerning the 
veteran's claim for fibromyalgia would be forthcoming.  The 
Board notes that no further evidence on this issue was 
received.  The veteran testified that she had constant pain 
all the time in her lower back and her left leg and 
shoulders.  She also described pain in her chest from 
breathing.  She indicated she began experiencing muscle pain 
when she injured her back in 1999 or 2000.  She stated that 
he had not been given a diagnosis of fibromyalgia.

The Board finds that the preponderance of the evidence is 
against service connection on either a direct basis or under 
the provisions for Persian Gulf claims for fibromyalgia or 
chronic fatigue syndrome.  Initially, to whatever extent the 
veteran had fatigue, this has been ascribed a diagnosis as 
being secondary to her sleep apnea, which precludes service 
connection under the statutes and regulations that govern 
claims based upon service in the Persian Gulf, which require 
an undiagnosed illness.

There is no medical evidence of a nexus between the veteran's 
fatigue and her period of active duty service.  As noted 
above, the veteran's daytime somnolence has been diagnosed as 
secondary to her non-service connected sleep apnea.  The 
medical evidence of record is against finding a basis to 
grant service connection.

In addition, there is no evidence that the veteran currently 
suffers from chronic fatigue syndrome or fibromyalgia.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.  

As is noted above, the veteran asserts that she is entitled 
to service connection for a disability manifested by chronic 
fatigue syndrome and fibromyalgia.  However, the medical 
evidence clearly shows that she does not have a disability 
manifested by chronic fatigue syndrome whether diagnosed or 
undiagnosed and does not have a diagnosis of fibromyalgia.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Gilbert, supra.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2005, January 2006, and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim for service connection to include notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Such notice was provided in a March 2006 letter prior to the 
June 2006 rating decision.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, VA treatment records, and VA examinations 
have been associated with the claims folder.  In addition, 
the veteran testified at a Travel Board hearing in October 
2008.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal concerning the issue of entitlement to service 
connection for left leg/ankle swelling is dismissed.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sleep apnea syndrome is 
denied.

Entitlement to service connection for chronic respiratory 
problems to include allergic rhinitis, pharyngitis, coughing, 
sinusitis, and wheezing is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a positive PPD test, to 
include night sweats is denied.  

Entitlement to service connection for fibromyalgia, to 
include fatigue is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


